Citation Nr: 1821776	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  07-22 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, insomnia, anxiety, and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for headaches, to include as secondary to the service-connected left eye disability.

(The issues of service connection for tinnitus and entitlement to a total rating based on individual employability due to service-connected disability (TDIU) are addressed in a separate decision and remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to March 1974.  He also had an additional period of service, but due to the character of discharge from that period of service, he is barred from receiving VA benefits based on that additional service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the VA Regional Office (RO) in Houston, Texas.

In April 2014, the Veteran testified at a hearing at the RO before Veterans Law Judge (VLJ) Allen concerning these issues--in other words at a Travel Board hearing.  Following the hearing, these issues were remanded for further development in February 2015.  The Board also remanded the issues of service connection for tinnitus and for entitlement to a TDIU to provide the Veteran with his requested hearing as to those issues.

In July 2017, the Veteran testified at a Travel Board hearing before VLJ Velez.  The Veteran's testimony also pertained to the issues of service connection for headaches and for an acquired psychiatric disorder.  As only the hearing before VLJ Velez discussed service connection for tinnitus and entitlement to a TDIU, those issues will be addressed in a separate decision and remand.

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three VLJs.  See 38 U.S.C. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held, and the appeal is then ready for appellate review.

The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In this case, the Veteran was sent a letter in February 2018 asking whether he desired a third hearing.  To date, no response has been received.  Therefore, the Board concludes that the Veteran does not want a third hearing and will proceed to review these claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that another remand is necessary.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries (D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)) and Dyment (Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).  Such is not the case here, however.

The Board's February 2015 remand directed that records pertaining to a 1978 hospitalization for depression be obtained; efforts to verify the Veteran's reported in-service stressors be performed; and VA examinations for the Veteran's claimed acquired psychiatric disorder and headaches be provided.  To date, the Board's requested development has not been fully complied with.  A negative response from the Houston VA Medical Center (VAMC) regarding the 1978 hospitalization was received in December 2016.  Moreover, the record is unclear as to whether a request to confirm the claimed stressors was actually made.  Indeed, the record contains what appears to be a request for corroboration of stressors via a Defense Personnel Records Information Retrieval System (DPRIS) request of April 2016; however, there is no response to the request.  No other requested development has been performed or completed.  Thus, another remand is required to ensure compliance with the Board's prior remand directives.  See Stegall, 11 Vet. App. at 271. 

Accordingly, the case is REMANDED for the following action:

1.  After furnishing the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing entitlement to headaches as secondary to the service-connected left eye disability, obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  Exhaust all avenues of development, including by securing any unit histories, in an effort to determine the exact dates of the Veteran's service in Vietnam and to verify his alleged in-service stressors while there.  (In January 27, 2006, October 10, 2006, August 9, 2012 and January 17, 2013 statements, he describes these stressors generally and claims he was in fear for his safety due to constant mortar attacks and other incidents, including an attack that resulted in the deaths of 15 other soldiers).

3.  Once the above noted information has been associated with the claim file (or confirmation it cannot be since unobtainable or whatever may be the reason), afford the Veteran a VA mental status evaluation by a psychologist or psychiatrist.  His claim file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination report to be associated with the claim file.  

The examiner is asked to answer the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current acquired psychiatric disorder incepted during his active military service from June 1970 to November 1974; or alternatively is otherwise related or attributable to his service, including any stressor that reportedly occurred in Vietnam.

In providing this opinion, the examiner should consider the Veteran's reported history of in-service stressors, including concerning the alleged attacks to which he was subject in Da Nang and Cam Rahn Bay.  The examiner should also consider the service treatment records showing behavioral disturbances and an acute psychosis (later attributed to alcohol intoxication) after the Veteran served in Vietnam, but still during his first period of active service (i.e., his qualifying period); service treatment and personnel records showing continued behavioral disturbances during his second period of active service; post-service treatment records showing an October 1978 hospitalization for depression and more recent psychiatric diagnoses, including PTSD (first diagnosed in July 2005); and a November 1984 VA vocational rehabilitation record (received in June 2013) showing emotional disturbances.

When responding, it is most essential the examiner provide explanatory rationale for all opinions expressed and conclusions reached, preferably citing to specific evidence in the file as support.  If the examiner must resort to mere speculation to render the requested opinion, he/she must state what reasons, with specificity, the question being asked is outside the scope or realm of a medical professional conversant in VA practices, what additional evidence, if available, would allow for a more definitive response, or whatever the reason is for not being able to respond more definitively.

4.  Also afford the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed headaches.  His claim file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination report to be associated with the claims file.  

The examiner is asked to answer the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headaches incepted during his active military service from June 1970 to November 1974; or alternatively are otherwise related or attributable to his service.

(b) Whether it is as likely as not (50 percent or greater probability) that the Veteran's current headaches are caused or aggravated by the service-connected left eye disability.  If headaches are found to have been aggravated by the service-connected left eye disability, the examiner should quantify the approximate degree of aggravation.  

In providing this opinion, the examiner should consider the service treatment records showing headache complaints beginning in 1972 and post-service treatment records showing regular headache complaints and current headache treatment.  The examiner should also consider the Veteran's testimony at the July 2017 hearing that eye strain due to his service-connected left eye disability causes or aggravates his headaches.  

When responding, it is most essential the examiner provide explanatory rationale for all opinions expressed and conclusions reached, preferably citing to specific evidence in the file as support.  If the examiner must resort to mere speculation to render the requested opinion, he/she must state what reasons, with specificity, the question being asked is outside the scope or realm of a medical professional conversant in VA practices, what additional evidence, if available, would allow for a more definitive response, or whatever the reason is for not being able to respond more definitively.

5.  Review the examination reports to ensure they comply with the above instructions.  If either does not, return it to the examiner for correction and all necessary additional information.  38 C.F.R. § 4.2.

6.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on these matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





CONTINUED ON NEXT PAGE

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________
E.I. VELEZ
Veterans Law Judge 
Board of Veterans' Appeals

______________________________
KEITH W. ALLEN
Veterans Law Judge 
Board of Veterans' Appeals




______________________________
A.C. MACKENZIE 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




